Case 1:20-cv-01410-MLB-WEJ Document 1 Filed 03/30/20 Page 1 of 10

FILED IN CLERK'S OFFICE

-5.D.C, - Atlanta
IN THE UNITED STATES DISTRICT COURT .

FOR THE NORTHERN DISTRICT OF GEORGIA MAR 30 2020

ATLANTA DIVISION JAMES. HATTEN, Clerk
By: Ne Deputy Clerk

)
RICKY R. FRANKLIN ) Civil Action No:
)
Plaintiff, )
» -4320-0V-1410
V. ) JURY DEMAND
)
CENLAR FSB d/b/a CENTRAL )
LOAN ADMINISTRATION AND __ )
REPORTING (CENLAR)
Defendant
ORIGINAL COMPLAINT

Now Comes Plaintiff, Ricky R. Franklin, Pro se, who resides in Stockbridge,
Georgia, County of Henry, by and through himself and for his Verified Complaint
against the Defendant, CENLAR FSB d/b/a CENTRAL LOAN
AMINISTRATION AND REPORTING (CENLAR) and Plaintiff states as

follows:

NATURE OF THIS ACTION

1. This is an action for actual and statutory damages arising out of and relating to
the conduct of Defendant CENLAR FSB d/b/a CENTRAL LOAN

AMINISTRATION AND REPORTING (CENLAR) to include all of its entities
Case 1:20-cv-01410-MLB-WEJ Document1 Filed 03/30/20 Page 2 of 10

acting on behalf of CENLAR and in negligently, knowingly/willfully violating the
Fair Debt Collection Practices Act (FDCPA) 15 U.S.C. § 1692, et seq; the
Telephone Consumer Protection Act (TCPA) Sec. 227., 47 USC § 227 et seq; and
the Fair Credit Reporting Act, 15 U.S.C. section 1681 et seq. (““FCRA”).

2. Plaintiff contends that Defendant CENLAR had acted voluntarily, intentionally
and under its own free will and knew or should have known that Defendants was

engaged in acts that constitute violations of several statutes.

3. Plaintiff contends that the Defendant have violated such laws by repeatedly

harassing Plaintiff in attempts to collect an alleged debt.

JURISDICTION & VENUE
4. Jurisdiction of this Court is conferred by 15 U.S.C. § 1692 and 28 U.S.C. §
1331. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.
5. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
PARTIES
6. RICKY R. FRANKLIN, (hereinafter, “Plaintiff’), is a natural person who was at

all relevant times residing in the county of Henry, state of Georgia.

7. Defendant, CENLAR FSB d/b/a CENTRAL LOAN AMINISTRATION AND
REPORTING (CENLAR) (hereinafter “CEN”) is a foreign corporation, located at

7 Graphics Drive, Ewing, NJ 08628
Case 1:20-cv-01410-MLB-WEJ Document 1 Filed 03/30/20 Page 3 of 10

9. Defendant CEN is a debt collector within the meaning of the FDCPA U.S.C.
§1692a(6) as debt collection is part of its ordinary business practice and Defendant
regularly collects debts on behalf of others. Defendants acquired the alleged debt

while in default.

ALLEGATIONS OF FACT
10. On April 3", 2019 Defendant CEN sent Plaintiff a letter that informed him to
start making payments to them. At this time, Defendant also informed Plaintiff
that the loan was in default when Defendant CEN acquired it. Plaintiff had never

heard of this entity and responded by sending them a debt validation letter.

11. On April 22", 2019 Plaintiff requested a validation of the debt and disputed
the entire debt by sending a letter to the Defendants office in reference to FDCPA
15 U.S.C. 1692g . Additionally, this letter informed CEN that as a furnisher of
information, they are required to inform the Credit Reporting Agencies that this
debt was in dispute. Plaintiff sent 2 additional letters on the same date that
referenced federal laws of 15 USC §§ 1601-1667) and U.C.C. - ARTICLE §3-501
(b) 2 (1)....Plaintiff sent in a qualified written request to inspect the original note or
any agreements that he had a duty pay the Defendant CEN. All three letters
included a communications clause that stated “all communications must be done

by US mail only”
Case 1:20-cv-01410-MLB-WEJ Document 1 Filed 03/30/20 Page 4 of 10

12. On April 25", 2019, Defendant CEN responded by sending a letter requiring
more time to look into the matter and without properly validating the debt. These
items were started to be reported to the CRAs damaging his credit. Also, on April
25" in a separate letter, Defendant CEN sent a letter indicating another party

Citimortgage as the owner/assignee of the debt with P.O. Box address.

13. On May 14, 2019, defendant responded again by sending a letter indicating
another party originated the loan and that the loan is registered in MERS. Further,
that the loan is not recorded or assigned in the county of records however it is

reflected in MERS.

14. On May 31, 2019, Plaintiff sent another letter to Defendant indicating to them
that the validation of the debt was insufficient under the Fair Debt Collection
Practices Act, 15 U.S.C. 1692g. The letter also informed Defendant CEN that the

entire debt was in dispute and to “cease and desist” collection of this debt.

15. Sometime in October 2019, Plaintiff received an email from Defendant CEN

that stated “we were unable to reach you by phone, please call 800#”

16. On October 24", 2019 at 1421hrs, Plaintiff called and talked to a
representative that stated when they took over the loan, my loan was delinquent
and in default. The phone call abruptly ended, so Plaintiff called back and

informed representative not to add his cellphone number to his file.

4
Case 1:20-cv-01410-MLB-WEJ Document 1 Filed 03/30/20 Page 5 of 10

and in default. The phone call abruptly ended, so Plaintiff called back and

informed representative not to add his cellphone number to his file.

17. On November 15" 2019 at 0845, Plaintiff called and talked to a representative
an informed her that it was okay to call, however, Plaintiff did not want to receive

automated calls to his cellphone.

18. On December 3", 2019, Plaintiff answered his cellphone calling from 800-
242-7178 and was greeted by an automated voice that stated: “Please call Central
loan and Administration & Reporting at 800-242-7178, again that number is 800-

242-7178. Thank you”

19. On December 4", 2019, Plaintiff answered his cellphone calling from 800-
242-7178 and was greeted by an automated voice that stated: “Please call Central
loan and Administration & Reporting at 800-242-7178, again that number is 800-

242-7178. Thank you”

20. On December 5™ 2019, Plaintiff sent the Defendant a letter by US mail
informing Defendant CEN that he did not consent to receive automated calls, and

to please stop calling his cellphone.

21. Again, on March 7" 2020, Plaintiff sent the Defendant a letter by US mail
informing Defendant CEN that he did not consent to receive automated calls, and

to please stop calling his cellphone.
Case 1:20-cv-01410-MLB-WEJ Document 1 Filed 03/30/20 Page 6 of 10

22. Plaintiff avers and continues to receive these same automated messages every
time he answered his cellphone. Plaintiff has been called more than 62 (sixty-two)

times on his cellphone.

23. Despite Plaintiffs request, the Defendant CEN continued to harass Plaintiff
with automated calls which caused the Plaintiff to incur significant anxiety and
inconvenience.

24. Upon information and belief, all of the calls Defendant placed to Plaintiffs
cellular phone were placed using an “automatic telephone dialing system”
(hereinafter, “auto-dialer’), which has the capacity to store or produce telephone
numbers to be called, using a random or sequential number generator (including
but not limited to a predictive dialer) or artificial or prerecorded voice; and to dial
such numbers as specified by 47 U.S.C. § 227(a)(1)

25. Plaintiff suffered a concrete and real invasion of Plaintiffs legally protected
privacy rights through Defendant’s violation of the TCPA. The continuous
unwarranted phone calls caused the Plaintiff harassment, as well use of his
personal phone which could have been used for other purposes.

26. Plaintiff received his credit report from the 3 major credit reporting agencies
(CRAs) Equifax, Experian, and Transunion. The reports reflect negative
information concerning this debt that was never verified by Defendant CEN.

27. The Fair Credit Reporting Act (““FCRA”) 15 U.S.C. 1681-1681y, imposes

6
Case 1:20-cv-01410-MLB-WEJ Document 1 Filed 03/30/20 Page 7 of 10

responsibilities on all persons who furnish information to consumer reporting
agencies (CRAs). These responsibilities are found in 15 U.S.C. 1681s-2 of the
FCRA.
28. Specifically, if consumer disputes inaccurate information with a CRA, and a
CRA notifies the furnisher that a consumer disputes the completeness or accuracy
of information provided by the furnisher, the furnisher has a duty to follow certain
procedures.
29. Accordingly, a furnisher of information must conduct a “reasonable
investigation” as proscribed by the Act.
COUNT I

VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, ET seq
30. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
31. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a
(3).
32. Defendant CENLAR is a debt collector within the meaning of the FDCPA, 15
U.S.C. § 1692a (6) as debt collection is part of its ordinary business practice and

Defendant regularly collects debts on behalf of others.
Case 1:20-cv-01410-MLB-WEJ Document 1 Filed 03/30/20 Page 8 of 10

33. Defendant CENLAR does not have a right to collect this debt as no
assignment exist in the county records and MERS does not list Defendant
CENLAR as a servicer for this debt.
Defendant continues to send harassing letters after receipt of the Plaintiff's letter to
cease and desist. Defendant knew or should have known that the letters and phone
calls made were inconvenient to the consumer. Such communications are
prohibited by 15 U.S.C. § 1692c(c).
34. The Defendants’ conduct violated 15 U.S.C. § 1692e (10) in that Defendants
used false and deceptive means to collect or attempt to collect any debt or to obtain
information concerning a consumer.
35. The Defendants’ conduct violated 15 U.S.C. § 1692e (15) in that Defendants
used documents that are not legal process forms.
36. The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendant used
unfair or unconscionable means to collect or attempt to collect the alleged debt.
37. The Defendants’ conduct violated 15 U.S.C. § 1692g in that Defendants failed
to validate the alleged debt.
COUNT II
VIOLATIONS OF THE TELEPHONE CONSUMER
PROTECTION ACT 47 U.S.C. §227, et seq
38. The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
Case 1:20-cv-01410-MLB-WEJ Document 1 Filed 03/30/20 Page 9 of 10

39. Using an automated dialing system, and after Plaintiff revoked consent, the
Defendant CEN contacted the Plaintiff over 62(sixty-two) times by means of
artificial pre-recorded voice messages to a cellphone or pager in violation of 47

U.S.C. 227(b)(1)(A)(iii).

COUNT Il
VIOLATION OF THE FAIR CREDIT REPORTING ACT

SECTION 1681s-2(b)
40. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
41. Defendant willfully failed to comply with the requirements imposed under the
FCRA, including but not limited to failing to comply with the requirements in 15
U.S.C. section 1681s-2(b).
42. As a result of Defendants violations of the FCRA, Plaintiff suffered and
continues to suffer damages including denial of credit, lost opportunity to receive
credit, damage to reputation, worry, frustration, embarrassment, and humiliation,
all to his damages in an amount to be determined by the jury.
43. Plaintiff is entitled to punitive damages in an amount to be determined by the
jury.

PRAYER FOR RELIEF
Case 1:20-cv-01410-MLB-WEJ Document 1 Filed 03/30/20 Page 10 of 10

a) Awarding statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692 et seq
against Defendant CENLAR, INC;

b) As a result of Defendant CENLAR, INC., willful and/or knowing violations of
47 U.S.C. § 227(b)(1), Plaintiff seeks statutory damages of $1500.00 for each and
every call that violated the TCPA;

c) Awarding statutory, punitive, and compensatory damages against Defendant
CENLAR, INC., based upon multiple violations of the FCRA;

d) Injunctive Relief barring Defendants from bringing future actions against
Plaintiffs;

e) Declaration that Defendant CENLAR, INC., has no standing to collect this debt;
f) A trial by jury on all issues so triable;

g) Such other and further relief as may be just and proper.

Pursuant to Title 28 USC 1746(1) and executed “without the United States,” I
affirm under penalty or perjury under the laws of the USA that the foregoing is true
and correct to the best of my belief and informed knowledge”.

Respectfully submitted,
708 Brambling Way
Stockbridge, GA 30281

678-650-3733
rrfrank 12@hotmail.com

10
